Case 1:18-cv-04012-JPH-TAB Document 1 Filed 12/20/18 Page 1 of 5 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

LISA CHUNG,                                       )
                                                  )
                               Plaintiff,         )
                                                  )
               v.                                 ) CASE NO. 1:18-cv-4012
                                                  )
AMAZON.COM.INDC LLC, d/b/a                        )
AMAZON,                                           )
                                                  )
                               Defendant.

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      This is an employment discrimination action brought by Plaintiff, Lisa Chung

("Chung" and/or "Plaintiff"), against Defendant Amazon.com.INDC LLC d/b/a Amazon ("Amazon"

and/or "Defendant"), for unlawfully discriminating against her on the basis of race (Asian), national

origin (Chinese), and sex (female), and for retaliation, in violation of Title VII of the 1964 Civil

Rights Act (“Title VII”), 42 U.S.C. §§ 2000e et seq., as amended, and for discrimination on the bases

of race (Asian) in violation of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981a.

                                            II. PARTIES

       2.      Chung is a citizen of the United States and at all time relevant to this lawsuit resided,

and worked for the Defendant, within the geographic boundaries of the Southern District of Indiana.

       3.      Amazon is an foreign corporation, and at all times relevant to this lawsuit, has

operated facilities and conducted business within the geographic boundaries of the Southern District

of Indiana.

                               III. JURISDICTION AND VENUE
Case 1:18-cv-04012-JPH-TAB Document 1 Filed 12/20/18 Page 2 of 5 PageID #: 2



       4.      This Court has jurisdiction over the subject matter of this case pursuant to 28 U.S.C.

§ 1331, 28 U.S.C. § 1343, and 42 U.S.C. § 2000e-et seq.

       5.      Amazon is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

       6.      Chung is an “employee” within the meaning of 42 U.S.C. § 2000e(f).

       7.      Chung satisfied her obligation to exhaust administrative remedies, having timely filed

EEOC Charge of Discrimination No. 4702018-00819, alleging discrimination on the bases of race,

national origin, and sex, and retaliation, receiving a Notice of Right to Sue thereon on September

22, 2018, and commencing this action within ninety days of the receipt thereof.

       8.      All events, transactions, and occurrences concerning this case have arisen in the

geographical environs of the Southern District of Indiana, thus venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       9.      Chung, an Chinese American woman, began her employment with Amazon on

October 2, 2015, as a Fulfillment Center Associate at Amazon's Whitestown Fulfillment Center.

       10.     At all times relevant to this action, Chung has met or exceeded Amazon's legitimate,

job performance expectations.

       11.     Beginning in 2016, Chung has been subjected to sexual harassment by her managers

and co-workers.

       12.     Chung was stalked by a number of male managers who used their computers to access

Amazon's security cameras.

       13.     Chung has also been subjected to unwanted sexual touching on at least one occasion,

by Associate Chris Payne, and on one occasion, Associate Andrew Taylor attempted to hit Chung

with a "stow cart."


                                                 2
Case 1:18-cv-04012-JPH-TAB Document 1 Filed 12/20/18 Page 3 of 5 PageID #: 3



       14.     In early February or late March 2017, Chung first reported these incidents to

Amazon's ethics hotline.

       15.     Although Chung has repeatedly reported the continuing harassment to Amazon's

Human Resources department, no effective action was, or has been, taken to stop the harassment.

       16.     Since complaining of sexual harassment, Chung has been passed over for promotion

on at least three occasions, and has likewise been denied training.

                                    V. CAUSES OF ACTION

                      Count One: Discrimination in Violation of Title VII

       17.     Chung hereby incorporates paragraphs one (1) through ) of her Complaint by

reference.

       18.     Amazon violated Chung’s right to be free from discrimination based on race, sex, and

national origin, as protected by Title VII, by subjecting Chung to terms and conditions of

employment that were less favorable than those afforded to similarly-situated male, and/or non-

Asian, and/or non-Chinese American employees.

       19.     Amazon’s actions were intentional and it acted with reckless indifference to Chung’s

rights as protected by Title VII.

       20.     Chung suffered and continues to suffer harm, including but not limited to loss of

wages and benefits, emotional distress, embarrassment, humiliation, and damage to her personal and

professional reputation, as a result of Amazon’s unlawful acts.

                                Count Two: Hostile Work Environment

       21.     Chung hereby incorporates paragraphs one (1) through ) of her Complaint by

reference.


                                                 3
Case 1:18-cv-04012-JPH-TAB Document 1 Filed 12/20/18 Page 4 of 5 PageID #: 4



        22.     Amazon violated Chung’s right to be free from race- and/or sex- and/or national

origin-based discrimination as protected by Title VII by subjecting and/or allowing Chung to be

subjected to repeated acts of harassment because of her race, sex, or national origin, that created a

hostile work environment, and by refusing to take action when Chung reported such harassment.

        23.     Amazon’s actions were intentional and it acted with reckless indifference to Chung’s

rights as protected by Title VII.

        24.     Chung suffered and continues to suffer harm, including but not limited to loss of

wages and benefits, emotional distress, embarrassment, humiliation, and damage to his personal and

professional reputation, as a result of Amazon’s unlawful acts.

                                      Count Three: Retaliation

        25.     Chung incorporates paragraphs one (1) through ) of her Complaint by reference.

        26.     Chung’s action in reporting to Amazon Human Resources what she reasonably

believed to be discrimination on the basis of race, sex and national origin constituted protective

activity, as that term is defined in Title VII.

        27.     By denying Chung promotions and training for which she was qualified, Amazon

retaliated against Chung.

        28.     Amazon’s retaliatory and unlawful actions were intentional, willful, and/or taken with

reckless disregard for Chung’s actions under Title VII and the ADEA, and therefor, Amazon acted

in bad faith.

        29.     As a proximate result of Amazon’s unlawful and retaliatory actions, Chung suffered,

and continues to suffer, harm.




                                                  4
Case 1:18-cv-04012-JPH-TAB Document 1 Filed 12/20/18 Page 5 of 5 PageID #: 5



                                            VI. RELIEF

        WHEREFORE, Chung respectfully prays that the Court find in his favor and Order:

        30.     Amazon to reinstate Chung to the position he would have held absent Amazon’s

unlawful discrimination or pay Chung front pay in lieu thereof;

        31.     Amazon to pay Chung’s lost wages and benefits incurred as a result of its violation

of his civil rights;

        32.     Amazon to pay to Chung compensatory and punitive damages;

        33.     Amazon to pay prejudgment and post-judgment interest on all sums recoverable;

        34.     Amazon to pay Chung’s reasonable attorney fees and costs;

        35.     Amazon to cease and desist all future discriminatory actions toward Chung; and,

        36.     Amazon to provide Chung with all other relief that is just and proper.

                               DEMAND FOR TRIAL BY JURY

        Plaintiff Lisa Chung, by counsel, requests a trial by jury on all issues so triable.

                                                       Respectfully submitted,

                                                         s/ Jay Meisenhelder
                                                       Jay Meisenhelder, Atty No. 19996-49
                                                       JAY MEISENHELDER EMPLOYMENT
                                                       & CIVIL RIGHTS LEGAL SERVICES, P.C.
                                                       650 North Girls School Road, Suite B20
                                                       Indianapolis, IN 46214
                                                       Office Telephone:    317/231-5193
                                                       Facsimile Number: 317/982-5463
                                                       Email Address:       jaym@ecrls.com




                                                   5
